DETAILED ACTION
	This office action is in response to divisional (DIV) application and claims filed on March 5, 2021.  Claims 1-20 are presented for review, with claims 1 and 17 being in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 5, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (five (5) pages) were received on March 5, 2021.  These drawings are acknowledged.

Claim Objections
Claims 19-20 are objected to because of the following informalities: the phrase “the semiconductor material” should be replaced with “the etched semiconductor material” for consistency and clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112)(b) because it lacks proper antecedent basis.  Regarding claims 4-6, these claims recite the limitation "the non-planar portion” in the claim body.  However, there is insufficient antecedent basis for this limitation in these claims because a “portion” is never defined in the claim that is “non-planar.”  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evanchuk U.S.P. No. 4,472,020.
Evanchuk U.S.P. No. 4,472,020 teaches (ABS; Figures 6, 10; corresponding text, column 6, lines 35-47; Claims) a structure (Fig. 10) comprising: a first waveguide structure 60 (metal “waveguide” that “guides waves”); and a non-planar waveguide structure 62-63 adjacent to the first waveguide structure composed of vertical and horizontal sections (see Figs. 8 and 10), where at least one of the vertical and horizontal sections is spatially shifted from the first waveguide structure (Fig. 10 Evanchuk, waveguide 60 is separated by material that “insulates” as well as creates a “spatial” shift in location for waveguide 62-63), which clearly, fully meets Applicant’s claimed structural limitations for sole examined independent claim 1.  
The Examiner respectfully notes that Evanchuk ‘020 is not the closest prior art of record.  However, this rejection is made to emphasize the claim breadth of original claim 1.  The Examiner must review claim 1 in a vacuum and give it the BRI of the claimed terms.  Applicant is respectfully requested to make substantial amendments to the broadest claim (1) in order for compact prosecution of the current application.  

Regarding dependent claim 2, the first waveguide 60 is planar and the second waveguide 62-63 crosses the waveguide 60 (at 64-66-65 Fig. 10).
Regarding dependent claim 3, an insulating / insulator mesa is located to separate a non-planar portion of 64/66/65 from the planar waveguide (at 60).

Claims 1, 2, 7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. U.S.P. No. 7,212,702 B1.
Chu et al. U.S.P. No. 7,212,702 B1 teaches (ABS; Figs. 3, 4, 5; column 4 line 36 through column 5, line 19; Claims) a structure (Figs. 4-5) comprising: a first waveguide structure (as in Fig. 4-5, the flat waveguide from left-to-right); and a non-planar waveguide structure 12 (as in Fig. 4-5, the waveguide that extends over the corresponding flat waveguide) adjacent to the first waveguide structure, the non-planar waveguide structure composed of vertical and horizontal sections (at least two “sections” meets this language), where at least one of the vertical and horizontal sections is spatially shifted from the first waveguide structure (“shift” is met by many features of non-planar waveguide 12, when curved above, but also is spatially shifted bc is crossing over the waveguide at a orthogonal relationship), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
Regarding dependent claim 2, the curving over/around part of the non-planar waveguide crosses the a “planar” feature of the straight waveguide.  Planar is a relative term and the portion of the straight waveguide that is crossed-over by 12 is “planar.”
	Regarding claim 7, and in an alternative (and reasonable) interpretation of the straight waveguide, because this waveguide has curved end portions, this “first” waveguide can also be considered as non-planar and vertically shifted (as frame-of-references).
	Regarding claim 15, the crossing over sections of waveguide 12 can be considered to vertically shift and orient to connect to the horizontal section(s) thereof.
	Regarding claim 16, the connecting from horizontal to vertical sections include curved corners for the waveguide 12 (see curve in Figs. 4-5).

Claims 1, 4-6, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piede et al. US 2005/0213873 A1.
Piede et al. US 2005/0213873 A1 teaches (ABS; Figure 14; para [0052]; Claims) a structure (Fig. 14) comprising: a first waveguide structure 200; and a non-planar waveguide structure 202 adjacent to the first waveguide structure, the non-planar waveguide structure composed of vertical and horizontal sections (at least two “sections” meets this language), where at least one of the vertical and horizontal sections is spatially shifted from the first waveguide structure (“shift” is met by the gap between 202 and 200 in Fig. 14), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
Regarding dependent claims 4-6, the first waveguide 200 is planar and the non-planar waveguide 202 is parallel to at least a part thereof (at 210), the non-planar waveguide can be considered as both “vertically” and “longitudinally” shifted because these terms are frames-of-reference.  Note “vertical” and “horizontal” relate to each other and can be defined by any axis, as well as “longitudinal” in Fig. 14.  
Regarding claim 8, the waveguides of Piede is disclosed throughout specification as being made from silicon, polysilicon, SOI fabrication, etc. “semiconductors”, as well as being separated by oxides or “insulator material” from each other.
Regarding claims 9-10, Piede recites “patterned and etched” for the SOI (para [0028], which meets both etching method steps (partially and fully “etched”) of those claims, and all structure is the same structure without any imputed differences based on the method of making such.
Regarding claim 11, in Fig. 14, the combination of 200 and 204 can be the “first waveguide structure, and as such a second non-planar waveguide 204 (as part of the whole waveguide “structure”) is both parallel to waveguide 202 (along at least one axis) as well as spatially shifted therefrom.  Regarding claims 12-14, the non-planar waveguide can be considered as both “vertically” and “longitudinally” shifted because these terms are frames-of-reference.  Note “vertical” and “horizontal” relate to each other and can be defined by any axis, as well as “longitudinal” in Fig. 14.  
Regarding claims 17-20 because at least silicon is cited as the material for the waveguides of Piede, all claimed structure is met by Piede.  The PTO is not equipped to test the myriad methods of making an optical element in a device claim.  See also para [0028] of Piede.  Using etching to make a silicon waveguide does not impute any structure to claims 17-20 that distinguishes from the structure of Piede.  Noting claim 18, the “non-planar” waveguide can be both sides of 202 and 204 in Fig. 14. 
The Examiner notes appreciation for the strategy that Applicant is employing, in an attempt to obtain the broadest patent claims possible.  However, references such as Piede et al. ‘873, although not the closest prior art to the “invention” of this application, are used as rejections herein to emphasize the claim breadth that Applicant continues to claim during prosecution.  Applicant’s cooperation is requested to amend SUBSTANTIAL claim limitations into claims 1 and 17, in order to move forward toward the PTO’s goals of compact prosecution.  Applicant has previously received two rejections on the merits (and now a third), and there may be prior art that continues to be uncovered (and will be newly used in the future) as a result of continuation of broad patent claiming.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenstein et al. U.S.P. No. 3,663,194.
Greenstein et al. U.S.P. No. 3,663,194 teaches (ABS; Figs. 2, 3A, 3B; column 3, line 36 through column 4, line 24; Claims) a structure (Fig. 2) comprising: a first waveguide structure (the front lower most one of at least 4 optical channels (17 to 19; 18 to 20); although more optical channels are envisioned by specification; column 3, lines 40-25) comprising a glass material (column 1, lines 47-50); and a non-planar waveguide structure (the non-planar waveguide(s) located further back higher in the overall substrate) comprising the same glass material, the non-planar waveguide composed of vertical and horizontal sections (see Fig. 2 at least two vertical sections and at least one horizontal section), where at least one of the vertical and horizontal sections is spatially shifted (from frame-of-reference is met by layout of Fig. 2 depending on perspective) from the first waveguide structure (such that lower horizontal sections of the first non-planar waveguide and the second non-planar waveguide are in a different plane), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Greenstein et al. U.S.P. No. 3,663,194 and further in view of Sequira U.S.P. No. 4,835,500.
Regarding sole examined independent claim 17, Greenstein et al. U.S.P. No. 3,663,194 teaches (ABS; Figs. 2, 3A, 3B; column 3, line 36 through column 4, line 24; Claims) a structure (Fig. 2) comprising: a first waveguide structure (the front lower most one of at least 4 optical channels (17 to 19; 18 to 20); although more optical channels are envisioned by specification; column 3, lines 40-25) comprising a glass material (column 1, lines 47-50); and a non-planar waveguide structure (the non-planar waveguide(s) located further back higher in the overall substrate) comprising the same glass material, the non-planar waveguide composed of vertical and horizontal sections (see Fig. 2 at least two vertical sections and at least one horizontal section), where at least one of the vertical and horizontal sections is spatially shifted (from frame-of-reference is met by layout of Fig. 2 depending on perspective) from the first waveguide structure (such that lower horizontal sections of the first non-planar waveguide and the second non-planar waveguide are in a different plane), which the waveguide structures can be separated by an insulator material (column 3, lines 35-46, additional stacked glass layers can be intervening, which is an “insulator”).
Regarding independent claim 17, Greenstein et al. ‘194 does not expressly teach that the material of the waveguide(s) are from an etched semiconductor.  Greenstein’s optical waveguides are disclosed as being made from glass.  However, the Examiner respectfully notes that Greenstein was filed in 1970.  
Semiconductor materials are well-known and commonly used as waveguide materials for the core of the optical transmission and propagation.  For example, Sequira U.S.P. No. 4,835,500 teaches (ABS; Figure 15; column 11, line 40 through column 12, line 7; Claims) an optical waveguide substrate that used a semiconductor material for the waveguide portion.  One having ordinary skill in the art at the time of the effective filing date of the current application would have recognized using semiconductor for the material based on the known properties in the art for semiconductor waveguide (in particular silicon).  
Since Greenstein and Sequira are both from the same field of endeavor, the purpose disclosed by Sequira would have been recognized in the pertinent art of Greenstein.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Sequira, to use a semiconductor as a material for an optical waveguide, and also that this semiconductor to be “etched”, in the device of Greenstein to improve optical operation based on the known improvements in optical waveguide manufacture based on using semiconductors such as silicon.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 17 is not patentable based on the combination of Greenstein and further in view of Sequira.  

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure:
-PTO-892 form reference A to Bian et al. ‘877 which is the parent patent.
-Also, Reference B to Domash ‘573 is also pertinent to switchable optical waveguide connections to include differently shaped (non-planar) waveguides that are coupled to first waveguide (planar and or non-planar; Fig. 8B).
Applicant’s cooperation is requested to amend substantial structural features into independent claims 1 and 17.  Although the Examiner appreciates Applicant’s right to attempt to protect the broadest claim possible, the general teachings of the prior art should make clear that these claims are clearly anticipated by numerous references.  The PTO’s goal is for compact patent prosecution, and further Applicant has already prosecuted the general scope of features in the parent application ‘642.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 13, 2022